Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7th, 2021 has been entered.
 
Response to Amendment
The amendment filed April 7th, 2021 does not place the application in condition for allowance.
The objection of claim 116 is withdrawn due to Applicant’s amendment.
The rejections based over Kanatzidis et al. are maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 88, 90-92, 94-97, 99-101, 105-106, 109-110, 112 and 114-116 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanatzidis et al. (US 2013/0233377 A1).

In view of Claim 88, Kanatzidis et al. teaches a photovoltaic device (Figure 26 & Paragraph 0048) comprising:
a first electrode (Figure 26, #2402 - Paragraph 0018, 0020 & 0170);
a second electrode (Figure 26, #2406 & Paragraph 0018, 0020 & 0170); 
and disposed between the first and second electrodes is a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device (Paragraph 0018), wherein the sensitizer material is a mixed-halide perovskite of the formula (I) (Paragraph 0063-0064);
[A][B][X]3,

[A] is at least one cation, that can be selected from formamidinium that has the formula (H2N=CH=NH2)+ (Paragraph 0064),
[B] is at least one divalent metal cation (Paragraph 0007 - Selected from group 14), wherein [B] comprises Pb2+ (Paragraph 0064 & 0101 – M is selected from Pb2+),
[X] is two or more different halide anions, wherein one of said two or more different halide anions is iodide and bromide (Br3-xIx corresponds to two or more different halide anion, wherein one of said two or more different halide anions is iodide (Paragraph 0008 & 0064).
In regards to the limitation that, “the sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the sensitizer material to be “capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.
The Examiner also notes that Kanatzidis et al. discloses that the A/M/X compounds may itself serve as a photoactive material, and that the A/M/X compounds transport holes, but also transport electrons, even though the transporting of holes is preferential (Paragraph 0020).  Applicant’s attention is directed to their instant specification where they have defined a “sensitizer” to be a material that is capable of performing photoinduced generation, photoemission or electroemission (See US PGPub 2018/0083213 A1 – Paragraph 0175-0176).  Kanatzidis et al. A/M/X compounds transports electrons, and therefore are a sensitizer as evidenced by Applicant’s specification.

In view of Claim 90, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 88.  Kanatzidis teaches that [A] is at least one cation, (Paragraph 0007) that can be selected from formamidinium that has the formula (H2N=CH=NH2)+ (Paragraph 0061).

In view of Claim 91, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 88.  Kanatzidis et al. teaches that [B] is at least one divalent metal cation (Paragraph 0007 - Selected from group 14), wherein [B] comprises Pb2+ (Paragraph 0064).

In view of Claim 92, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 88. Kanatzidis et al. teaches that one of said two or more different halide anions is iodide and another of said two or more different halide anions is bromide (Paragraph 0008, 0010 & 0059).

In view of Claim 94, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 88.  Kanatzidis et al. teaches that one of said two or more different halide anions is iodide and another of said two or more different halide anions is bromide (Paragraph 0008, 0010 & 0059).

In view of Claim 95, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 94.  Kanatzidis et al. teaches that one of said two or more different halide anions is iodide and another of said two or more different halide anions is bromide (Paragraph 0008, 0010 & 0059).

In view of Claims 96-97 and 99-100, Kanatzidis et al. teaches a mixed-halide perovskite of the of the formula (IIa) (Paragraph 0006 & 0010);
ABX3ZX’3(1-z) (IIA) 
wherein:
[A] is at least one cation, (Paragraph 0007) that can be selected from formamidinium that has the formula (H2N=CH=NH2)+ (Paragraph 0064),
2+ (Paragraph 0064),
[X] is a first halide anion wherein the first halide anion is iodide (Paragraph 0008, 0010 & 0064- Br3-xIx),
[X]’ is a second halide anion which is different from the first halide anion that is bromide (Paragraph 0008, 0010 & 0064 - Br3-xIx),
And z is greater than 0 and less than 1 (Paragraph 0010).

In view of Claim 99, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 96.  Kanatzidis et al. teaches that z is from 0.01 to 0.99 (Paragraph 0010).

In view of Claim 101, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 96. Kanatzidis et al. teaches a mixed-halide perovskite of the of the formula (IIa) (Paragraph 0006, 0010 & 0125);
ABX3ZX’3(1-z) (IIA) 
wherein:
[A] is at least one cation, (Paragraph 0007) that can be selected from formamidinium that has the formula (H2N=CH=NH2)+ (Paragraph 0064),
[B] is at least one divalent metal cation (Paragraph 0007 - Selected from group 14), wherein [B] comprises Pb2+ (Paragraph 0064),
[X] is a first halide anion wherein the first halide anion is iodide (Paragraph 0008, 0010 & 0064- Br3-xIx),
[X]’ is a second halide anion which is different from the first halide anion and is bromide (Paragraph 0008, 0010 & 0064 - Br3-xIx), and
2N=CH-NH2)PbI3zBr3(1-z).

In view of Claim 105, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 101.  Kanatzidis et al. teaches that z is from 0.01 to 0.99 (Paragraph 0010).

In view of Claim 106, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 88.  Kanatzidis et al. teaches said first electrode (Figure 26, #2402) said second electrode (Figure 26, #2406) and disposed between the first and second electrodes; a p-type layer which comprises a solid-state hole transporting material (Figure 26, #2410 – the portion that rests on the porous n-type semiconductor material) and said sensitized material which is said mixed-anion perovskite of formula (I) (Figure 26, #2408 - Paragraph 0018 & 0020 – the portion that penetrates into the pores of the film to provide a large surface area interface between the two materials is considered to be the sensitizer portion).

In view of Claim 109, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 106.  Kanatzidis et al. teaches that the solid state hole transporting material is a molecular compound (Paragraph 0018 – the A/M/X compound is a molecular compound and therefore a molecular hole transporter).

In view of Claim 110, Kanatzidis et al. teaches a photovoltaic device (Figure 26 & Paragraph 0048) comprising:
a first electrode (Figure 26, #2402 - Paragraph 0020 & 0170);
a second electrode (Figure 26, #2406 & Paragraph 0020 & 0170); 

[A][B][X]3,
wherein:
[A] is at least one cation, (Paragraph 0007) that can be selected from formamidinium that has the formula (H2N=CH=NH2)+ (Paragraph 0064),
[B] is at least one divalent metal cation (Paragraph 0007 - Selected from group 14), wherein [B] comprises Pb2+ (Paragraph 0064),
[X] is iodide (Paragraph 0008, 0010 & 0064).
In regards to the limitation that, “the sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the sensitizer material to be “capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.
The Examiner also notes that Kanatzidis et al. discloses that the A/M/X compounds may itself serve as a photoactive material, and that the A/M/X compounds transport holes, but also transport electrons, even though the transporting of holes is preferential (Paragraph 0020).  Applicant’s attention is directed to their instant specification where they have defined a “sensitizer” to be a material that is capable of performing photoinduced generation, photoemission or electroemission (See US PGPub 2018/0083213 A1 – Paragraph 0175-0176).  Kanatzidis et al. A/M/X compounds transports electrons, and therefore are a sensitizer as evidenced by Applicant’s specification.

2N=CH-NH2)PbI3 (Paragraph 0101 – HC(NH2)MI3)

In view of Claim 114, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 110.  Kanatzidis et al. teaches said first electrode (Figure 26, #2402) said second electrode (Figure 26, #2406) and disposed between the first and second electrodes; a p-type layer which comprises a solid-state hole transporting material (Figure 26, #2404 – the portion that rests on the porous n-type semiconductor material) and said sensitized material which is said mixed-anion perovskite of formula (I) (Figure 26, #2408 & Paragraph 0020 – the portion that penetrates into the pores of the film to provide a large surface area interface between the two materials is considered to be the sensitizer portion).

In view of Claim 115, Kanatzidis et al. is relied upon for the reasons given above in addressing Claim 114.  Kanatzidis et al. teaches that the solid state hole transporting material is a molecular compound (Paragraph 0018 – the A/M/X compound is a molecular compound and therefore a molecular hole transporter).

In view of Claim 116, Kanatzidis et al. teaches a photovoltaic device (Figure 26 & Paragraph 0048) comprising:
a first electrode (Figure 26, #2402 - Paragraph 0020 & 0170);
a second electrode (Figure 26, #2406 & Paragraph 0020 & 0170); 
and disposed between the first and second electrodes is a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device, wherein the sensitizer material is a mixed-halide perovskite of the formula (I) (Paragraph 0006);
3,
wherein:
[A] is at least one cation, (Paragraph 0007) that can be selected from formamidinium that has the formula (H2N=CH=NH2)+ (Paragraph 0064),
[B] is at least one divalent metal cation (Paragraph 0007 - Selected from group 14), wherein [B] comprises Pb2+ (Paragraph 0064),
[X] is iodide (Paragraph 0008, 0010 & 0064).
In regards to the limitation that, “the sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the sensitizer material to be “capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.
The Examiner also notes that Kanatzidis et al. discloses that the A/M/X compounds may itself serve as a photoactive material, and that the A/M/X compounds transport holes, but also transport electrons, even though the transporting of holes is preferential (Paragraph 0020).  Applicant’s attention is directed to their instant specification where they have defined a “sensitizer” to be a material that is capable of performing photoinduced generation, photoemission or electroemission (See US PGPub 2018/0083213 A1 – Paragraph 0175-0176).  Kanatzidis et al. A/M/X compounds transports electrons, and therefore are a sensitizer as evidenced by Applicant’s specification.
Kanatzidis et al. teaches said first electrode (Figure 26, #2402) said second electrode (Figure 26, #2406) and disposed between the first and second electrodes; a p-type layer which comprises a solid-state hole transporting material (Figure 26, #2404 – the portion that rests on the porous n-type semiconductor material) and said sensitized material which is said mixed-anion perovskite of formula (I) 
Kanatzidis et al. teaches that the solid state hole transporting material is a molecular compound (Paragraph 0018 – the A/M/X compound is a molecular compound and therefore a molecular hole transporter).


Response to Arguments
	Applicant argues that since the Examiner relies on Figure 26 of Kanatzidis et al. that discloses the use of the perovskite material CsSnI3 and CsSnI(3-x)Fx within Figure 26 that it does not anticipated and fall within the scope of formula (I).  The Examiner respectfully disagrees and points out to Applicant that Kanatzidis et al. merely uses these specific materials as examples for Figure 26, and discloses that, “This Example illustrates the fabrication of pn-junction type solar cells that use A/M/X compounds as hole transport materials, but do not include a photosensitive dye” (Paragraph 0169), “The word “illustrative” is used herein to mean serving as an example, instance, or illustration.  Any aspect or design described herein as “illustrative” is not necessarily to be construed as preferred or advantageous over other aspects or designs” (Paragraph 0172), and “The p-type semiconductor CsSnI-3 and the p-type semiconductor CsSnI2.95F0.05, which can be doped with SnF2, are examples of such compounds. However, other A/M/X compounds can also be used, including those with the formulas AMX3” (Paragraph 0056).  Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant argues that Kanatzidis et al. does not disclose that the mixed-halide perovskite is used as a sensitizer material.  The Examiner respectfully disagrees and points out to Applicant that Kanatzidis et al. explicitly teaches an example where a traditional sensitizer (dye) is not present in a pn-junction solar cell (Figure 26 & Paragraph 0169), while disclosing that the A/M/X mixed halide-perovskite material that is used to transport holes may itself serve as a photoactive material (Paragraph 0018), wherein the Examiner is taking the position that a photoactive material reads on the limitation of, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  Accordingly, this argument is unpersuasive.

	Applicant argues that Kanatzidis et al. does not disclose a perovskite device as shown in Figure 26 comprising any A/M/X material.  The Examiner respectfully disagrees and points out to Applicant that Kanatzidis et al. merely uses these specific materials as examples for Figure 26, and discloses that, “This Example illustrates the fabrication of pn-junction type solar cells that use A/M/X compounds as hole transport materials, but do not include a photosensitive dye” (Paragraph 0169), “The word “illustrative” is used herein to mean serving as an example, instance, or illustration.  Any aspect or design described herein as “illustrative” is not necessarily to be construed as preferred or advantageous over other aspects or designs” (Paragraph 0172), and “The p-type semiconductor CsSnI-3 and the p-type semiconductor CsSnI2.95F0.05, which can be doped with SnF2, are examples of such compounds. However, other A/M/X compounds can also be used, including those with the formulas AMX3” (Paragraph 0056).  Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant argues that in order for a prior art reference to anticipate the claims, the prior art reference “must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements ‘arranged as in the claim’”.  The Examiner respectfully points out to Applicant that they have broadly claimed a photovoltaic device comprising two electrodes that sandwich a mixed halide perovskite material that has been further limited by the phrase, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  Kanatzidis et al. discloses, a photovoltaic device comprising two electrodes that sandwich a mixed halide perovskite material (Figure 26).  Kanatzidis et al. discloses that the specific examples Applicant is relying on in this argument are “illustrative” and that the other A/M/X compounds can be used in this designs (Paragraph 0056).  Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant argues that Kanatzidis et al. only teaches a mixed-halide perovskite used as a hole-transporting material, not as a sensitizer.  The Examiner respectfully points out to Applicant that the limitation in question reads, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”. 
In regards to the limitation that, “the sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the sensitizer material to be “capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.  
The Examiner also notes that Kanatzidis et al. discloses that the A/M/X compounds may itself serve as a photoactive material, and that the A/M/X compounds transport holes, but also transport electrons, even though the transporting of holes is preferential (Paragraph 0020).  Applicant’s attention is directed to their instant specification where they have defined a “sensitizer” to be a material that is capable of performing photoinduced generation, photoemission or electroemission (See US PGPub 2018/0083213 A1 – Paragraph 0175-0176).  Kanatzidis et al. A/M/X compounds transports electrons, and therefore are a sensitizer as evidenced by Applicant’s specification. Accordingly, for the reasons stated above, this argument is unpersuasive. 

Applicant argues that Kanatzidis et al. does not teach that the at least one organic cation of the formula (R5R6N=CH-NR7R9)+.  The Examiner respectfully points out to Applicant that the other A/M/X compounds that are considered for photovoltaic material (Paragraph 0056) can comprise two III materials with the formula AMIX2 wherein A is represented by formamidinium that has the formula (R5R6N=CH-NR7R9)+ (Paragraph 0064).  Accordingly, this argument is unpersuasive.

Applicant argues that there is nothing that indicates that the CsSnI3 and CsSnI(3-x)Fx materials in the device in Figure 26 can be substituted for other A/M/X compounds.  The Examiner respectfully disagrees and points out to Applicant that Kanatzidis et al. merely uses these specific materials as examples for Figure 26, and discloses that, “This Example illustrates the fabrication of pn-junction type solar cells that use A/M/X compounds as hole transport materials, but do not include a photosensitive dye” (Paragraph 0169), “The word “illustrative” is used herein to mean serving as an example, instance, or illustration.  Any aspect or design described herein as “illustrative” is not necessarily to be construed as preferred or advantageous over other aspects or designs” (Paragraph 0172), and “The p-type semiconductor CsSnI-3 and the p-type semiconductor CsSnI2.95F0.05, which can be doped with SnF2, are examples of such compounds. However, other A/M/X compounds can also be used, including those with the formulas AMX3” (Paragraph 0056).  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that Kanatzidis et al. does not disclose one divalent metal cation, wherein [B] comprises Pb2+.  The Examiner respectfully points out to Applicant that Kanatzidis et al. teaches [B] is at least one divalent metal cation (Paragraph 0007 - Selected from group 14), wherein [B] comprises Pb2+ (Paragraph 0064 & 0101 – M is selected from Pb2+).  Accordingly, this argument is unpersuasive.

Applicant argues that Kanatzidis et al. does not disclose [X] is two or more different halide anions, wherein one of said two or more different halide anions is iodide.  The Examiner respectfully points out to Applicant that Kanatzidis et al. teaches the formula AMIX2 (Paragraph 0064).  Accordingly, this argument is unpersuasive.

Applicant argues that Kanatzidis et al. does not disclose a device structure having an [A][B][X]3 material satisfying the requirements set out in Formula (I) in claims 88, 110 and 116. The Examiner respectfully points out to Applicant that they have broadly claimed a photovoltaic device comprising two electrodes that sandwich a mixed halide perovskite material that has been further limited by the phrase, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  Kanatzidis et al. discloses that, “This Example illustrates the fabrication of pn-junction type solar cells that use A/M/X compounds as hole transport materials, but do not include a photosensitive dye” (Paragraph 0169), “The word “illustrative” is used herein to mean serving as an example, instance, or illustration.  Any aspect or design described herein as “illustrative” is not necessarily to be construed as preferred or advantageous over other aspects or designs” (Paragraph 0172), and “The p-type semiconductor CsSnI-3 and the p-type semiconductor CsSnI2.95F0.05, which can be doped with SnF2, are examples of such compounds. However, other A/M/X compounds can also be used, including those with the formulas AMX3” (Paragraph 0056).  Kanatzidis et al. clearly anticipates other A/M/X compounds (e.g., Type III) can be utilized in the device structure of Figure 26, so in regards to claim 88, 110 and 116, all of the structural limitations are met.  
In regards to the functional language that the A/M/X compound is, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. explicitly teaches that these compounds are photoactive (Paragraph 0018) and present in devices that have no other sensitizer (Figure 26), while having an identical formula to Applicant’s claimed composition. It’s well known in the art that a photoactive material is considered to be a sensitizer.
Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that the Examiner contends that the A/M/X compounds reported by Kanatzidis et al. are a “sensitizer material” because they “transport electrons”.  The Examiner respectfully points out to Applicant that Kanatzidis et al. teaches the A/M/X compounds are photoactive material (Paragraph 0018).  Accordingly, this argument is unpersuasive.

Applicant argues that every disclosure of a photovoltaic device in Kanatzidis et al. requires that the A/M/X compounds be used as a hole transport material.  The Examiner respectfully points out to Applicant that Kanatzidis et al. teaches the A/M/X compounds are photoactive material (Paragraph 0018).  In regards to the functional language that the A/M/X compound is, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. explicitly teaches that these compounds are photoactive (Paragraph 0018) and present in devices that have no other sensitizer (Figure 26), while having an identical formula to Applicant’s claimed composition. It’s well known in the art that a photoactive material is considered to be a sensitizer.
Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that in order for a feature to be inherently present, the prior art product must be identical or substantially identical in structure to the claimed product. The Examiner respectfully points out to Applicant that they have broadly claimed a photovoltaic device comprising two electrodes that sandwich a mixed halide perovskite material that has been further limited by the phrase, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  Kanatzidis et al. discloses that, “This Example illustrates the fabrication of pn-junction type solar cells that use A/M/X compounds as hole transport materials, but do not include a photosensitive dye” (Paragraph 0169), “The word “illustrative” is used herein to mean serving as an example, instance, or illustration.  Any aspect or design described herein as “illustrative” is not necessarily to be construed as preferred or advantageous over other aspects or designs” (Paragraph 0172), and “The p-type semiconductor CsSnI-3 and the p-type semiconductor CsSnI2.95F0.05, which can be doped with SnF2, are examples of such compounds. However, other A/M/X compounds can also be used, including those with the formulas AMX3” (Paragraph 0056).  Kanatzidis et al. clearly anticipates other A/M/X compounds (e.g., Type III) can be utilized in the device structure of Figure 26, so in regards to claim 88, 110 and 116, all of the structural limitations are met.  
In regards to the functional language that the A/M/X compound is, “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”, Kanatzidis et al. explicitly teaches that these compounds are photoactive (Paragraph 0018) and present in devices that have no other sensitizer (Figure 26), while having an identical formula to Applicant’s claimed composition. It’s well known in the art that a photoactive material is considered to be a sensitizer.
Kanatzidis et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device”.  See MPEP 2112.01 I.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that they do not have to compare their unexpected results to the closest prior art (Kanatzidis et al.).  The Examiner respectfully points out that the comparison Mr. Snaith has made is between mixed halide perovskites and photovoltaic devices incorporating FAPbBr3.  Kanatzidis et al. discloses photovoltaic device (Paragraph 0020) incorporating mixed halide perovskites wherein at least one halide present is iodide (Paragraph 0064).  Accordingly, Applicant has not compared the claimed subject matter with the closest prior art.  See MPEP 716.02(e).
In regards to Claim 88, it’s noted that the allegations of unexpected results are not commensurate in scope with the claimed subject matter because the cation [A] can represent vastly different compounds because R5 through R8 are defined as hydrogen, unsubstituted or substituted C1-C20 alkyl, or unsubstituted or substituted aryl.  
	In regards to Claims 110 and 116, Kanatzidis et al. explicitly discloses the compound in question FAPbI3 (Paragraph 0101) while stated that the material is capable of performing photoinduced charge generation within the photovoltaic device (Paragraph 0020).  
Lastly, Kanatzidis et al. photovoltaic devices show remarkably improved PCE compared to photovoltaic devices incorporating compounds which do not comprise iodide (Table 12 – the inclusion of Br results in a compound with improved PCE).  Although the cation and divalent metal atom are different in this example, one of ordinary skill in the art would appreciate that the mixed halide configuration results in a perovskite material with improved device characteristics.
Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant argues that the present application would embrace a device containing the perovskite of Saliba due to the open “comprising” language used for [A], [B] and [X]. Regarding the Saliba et al. reference, the Examiner respectfully points out to Applicant that the mixed halide perovskite is not even remotely similar to Applicant’s claimed mixed-halide perovskite.  For example, the Saliba et al. mixed-halide is utilizing Cs as a metal cation and a combination of both formamidinium and methylammonium as well as differing the ratios between the cations and the anions to a degree that is not present in Applicant’s claimed subject matter.  The Examiner respectfully points out to Applicant that it is well settled that unexpected results must be established by factual evidence and not constitute mere arguments. See MPEP 716.01(c).
	Regarding the Min et al. reference, as stated above, Kanatzidis et al. explicitly discloses the compound in question (Paragraph 0101) while stated that the material is capable of performing photoinduced charge generation within the photovoltaic device (Paragraph 0020) and discloses first and second electrodes (Figure 26, #2402 & #2406) wherein the sensitizer is disposed between the first and second electrode (Figure 26, #2410).  Accordingly, for the reasons stated above this argument is unpersuasive.

	Applicant argues that Min et al. discloses a photovoltaic device “of the kind defined in claim 110 of the present application, using FAPbI3 as a sensitizer” and this device shows extremely high power conversion efficiency and therefore Applicant, has shown, by using someone else’s work, that their device is an effective sensitizer.  The Examiner respectfully points out to Applicant that Min et al. PV device is stabilizing the α-FAPbI3 phase by doping with methylenediammonium dichloride (MDACl-2) and achieved certain power conversion efficiencies (Abstract).  First, the Examiner respectfully points out to Applicant, it is unclear how someone else’s disclosure relates to Applicant in regards to unexpected results.  Applicant has not submitted evidence of unexpected properties that may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  Min et al. is using a different configuration of FAPbI3 that is not the same as Applicant’s, it’s unclear how the Min et al. reference is being correlated as the “claimed subject matter” when it includes dopants that aren’t taught by Applicant.  Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant asserts the claimed devices exhibit unexpectedly high power conversion efficiencies can be found in the post-published literature and cites Saliba et al. and Min et al. in support of this allegation.
First, the Examiner respectfully points out to Mr. Snaith that evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP 2131.04.
Even if the unexpected results were not irrelevant to 35 U.S.C. 102 it’s noted that the comparison Mr. Snaith has made is between mixed halide perovskites and photovoltaic devices incorporating FAPbBr3.  Kanatzidis et al. discloses photovoltaic device (Paragraph 0020) incorporating mixed halide perovskites wherein at least one halide present is iodide (Paragraph 0064).  Accordingly, Applicant has not compared the claimed subject matter with the closest prior art.  See MPEP 716.02(e).
In regards to Claim 88, it’s noted that the allegations of unexpected results are not commensurate in scope with the claimed subject matter because the cation [A] can represent vastly different compounds because R5 through R8 are defined as hydrogen, unsubstituted or substituted C1-C20 alkyl, or unsubstituted or substituted aryl.  
	In regards to Claims 110 and 116, Kanatzidis et al. explicitly discloses the compound in question FAPbI3 (Paragraph 0101) while stated that the material is capable of performing photoinduced charge generation within the photovoltaic device (Paragraph 0020).  
Lastly, Kanatzidis et al. photovoltaic devices show remarkably improved PCE compared to photovoltaic devices incorporating compounds which do not comprise iodide (Table 12 – the inclusion of Br results in a compound with improved PCE).  Although the cation and divalent metal atom are different in this example, one of ordinary skill in the art would appreciate that the mixed halide configuration results in a perovskite material with improved device characteristics.

	Regarding the Saliba et al. reference, the Examiner respectfully points out to Applicant that the mixed halide perovskite is not even remotely similar to Applicant’s claimed mixed-halide perovskite.  For example, the Saliba et al. mixed-halide is utilizing Cs as a metal cation and a combination of both formamidinium and methylammonium as well as differing the ratios between the cations and the anions to a degree that is not present in Applicant’s claimed subject matter.  The Examiner respectfully points out to Applicant that it is well settled that unexpected results must be established by factual evidence and not constitute mere arguments. See MPEP 716.01(c).
	Regarding the Min et al. reference, as stated above, Kanatzidis et al. explicitly discloses the compound in question (Paragraph 0101) while stated that the material is capable of performing photoinduced charge generation within the photovoltaic device (Paragraph 0020) and discloses first and second electrodes (Figure 26, #2402 & #2406) wherein the sensitizer is disposed between the first and second electrode (Figure 26, #2410).  Accordingly, for the reasons stated above this argument is unpersuasive.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726